Citation Nr: 0401413	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-07 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.  

2.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to a chronic back disorder.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had verified service from April 1970 to March 
1972 and over one year prior service.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
May and December 2002 rating decisions.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The Board finds that additional development is necessary for 
the claims on appeal.  

The veteran asserts that he incurred injury to his back 
coincident with a helicopter crash during his active military 
service, and that such injury caused a disc herniation that 
was not diagnosed until after separation from service.  The 
veteran asserts that he later developed a left hip disorder 
secondary to his back disorder.

Service medical records show only that the veteran was 
observed in August 1971 for "multiple contusions" sustained 
in a helicopter accident.  The post-service medical evidence 
then includes references to back and hip injuries sustained 
in motor vehicle accidents in 1973 and/or 1977, years after 
the veteran's military service.  

The claims file does not, however, contain any competent 
medical opinion addressing the etiology of existing back or 
hip disabilities based on consideration of a complete and 
accurate history.  Remand to obtain such examination opinion 
is indicated in this case.  Additionally, the available post-
service medical records include references to treatment for 
injuries sustained in post-service motor vehicle accidents 
from various private physicians.  Records from Drs. Biscup, 
Bord, Borden, Costin, and Gordon have not, however, been 
obtained and should be requested for consideration in the 
veteran's appeal.  

Finally, a May 2000 disability determination letter from the 
Social Security Administration (SSA) indicates that the 
veteran has been found to be disabled effective from 
September 30, 1999.  For completeness sake, and to the extent 
additional relevant private records may be available, the RO 
should request copies of any medical records used by the 
SSA in the evaluation of the veteran's disability claim.  

For these reasons, the case is REMANDED for the following 
development:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all military, VA 
and/or private care providers who have 
treated him for the injuries sustained in 
the August 28, 1971 helicopter crash, as 
well as any 1973 and/or 1977 post-service 
motor vehicle accidents, including any 
disorders of the back and hips, or any 
related symptomatology.  The veteran 
should be specifically requested to 
identify the names and locations of any 
military hospitals where he received 
treatment for any of the injuries or 
disorders for which service connection is 
sought, as well as identifying 
information pertinent to Drs. Biscup, 
Bord, Borden, Costin, and Gordon, 
regarding post-service treatment.  

2.  The RO should document efforts to 
obtain copies of any additional military, 
VA and/or private records identified by 
the veteran and  not already of record.  

3.  The RO should obtain from the 
SSA records relevant to the veteran's 
claim for SSA benefits, to include 
medical records relied upon concerning 
such claim.  

4.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination.  The complete claims file, 
to include all additionally received 
evidence, must be provided to the 
examiner prior to the examination and 
review of such should be documented in 
the completed examination report.  Any 
indicated tests or studies should be 
completed.  The examiner is requested to 
identify the appropriate diagnoses 
pertinent to the veteran's back and left 
hip and to provide an opinion as to 
whether it more likely, less likely or at 
least as likely as not that such are 
related to the veteran's period of active 
service.  If the examiner finds that 
existing back disability is of service 
origin he or she is also requested to 
provide an opinion as to whether a 
currently diagnosed left hip disability 
was caused or worsened in severity due to 
a low back disability.  In addressing 
these questions the examiner is requested 
to comment on the available clinical 
evidence related to the veteran's in-
service accident as well as the 
significance, if any, of post-service 
evidence of his involvement in further 
accidents.  The rationale for all 
conclusions reached should be provided.

5.  The RO must then review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A.  

6.  Thereafter, the RO should 
readjudicate the claims on appeal based 
on review of the entire evidentiary 
record.  If the benefits sought are not 
granted to the veteran's satisfaction he 
and his representative should be provided 
a supplemental statement of the case, 
with an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

